Citation Nr: 1309531	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  05-26 018	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1986 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's previously established 20 percent evaluation for his service-connected degenerative disc disease (DDD) at L5-S1 was continued therein.  Service connection was granted and an initial 10 percent evaluation was assigned for left leg sciatica associated with DDD therein.  The Veteran appealed.  

In July 2007 and August 2009, the Board remanded the aforementioned issues for additional development.  In a June 2010 decision, the Board determined that higher evaluations were not warranted for DDD prior to March 3, 2009, and for left leg sciatica at all.  It was determined that a 40 percent evaluation for DDD was warranted from March 3, 2009.  The issue of a TDIU was added pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  It was remanded for additional development.

The Veteran appealed the higher evaluation for his DDD prior to March 3, 2009, to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, that portion of the Board's decision was set aside and remanded.  The Board addressed the deficiency found by the Court in its previous decision in a November 2012 decision.  A higher evaluation for DDD prior to March 3, 2009, again was denied.  A TDIU again was remanded for additional development.

Based on review of the Veteran's claims file as well as his Virtual VA "eFolder," a TDIU once more is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the further delay of another remand, adjudication of this matter cannot proceed without more additional development.  Such development is necessary to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist a claimant in substantiating his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

I.  Records

In its November 2012 remand, the Board directed that all records of the Veteran's treatment at VA not already of record be obtained.  VA treatment records dated through January 2012 were added to the Veteran's Virtual VA "eFolder" pursuant to this directive.  A March 2006 VA treatment record primarily concerning his back contains his report that "he has applied for disability through Social Service."  It further contains his report that his primary health care provider prior March 2006 was Dr. H. at Grafton Unity Medical Center.

The duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  The claimant shall be notified in the event of one or both of these circumstances.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

It is unclear what the aforementioned reference to Social Service means.  To the extent it means the Social Security Administration (SSA), a reasonable possibility would exist that there are SSA records relevant to this matter in that they concern the Veteran's back.  Requests therefore would need be made for them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  No such requests have been made to date.  Remand is necessary so that clarification can be sought from the Veteran.  If he confirms the existence of SSA records, remand also is necessary so that a request or requests can be made for them.  Notification to the Veteran of the inability to obtain existing SSA records, whether because they do not exist or because further requests would be futile, additionally shall be made on remand if necessary.

The VA treatment records document continued treatment for the Veteran's back.  It accordingly is inferred that there may be outstanding pertinent VA treatment records dated from January 2012 to present.  There is no indication that VA treatment records dated within that period have been requested.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Indeed, such documents are constructively part of the record before the Board even where they are not actually part of the record.  Id.  A requests or requests for updated VA treatment records accordingly must be made.  Doing so requires remand.  In the event it is concluded following one or more such requests on remand that such records do not exist or that further requests for them would be futile, the Veteran shall be notified.

When VA becomes aware of the existence of pertinent non-Federal (private) records during the pendency of a claim, notification is to be sent to the claimant.  38 C.F.R. § 3.159(e)(2) (2012).  This notice shall request that the claimant provide enough information to identify and locate the records as well as authorize their release to VA.  Id.; 38 C.F.R. §§ 3.159(c)(1)(i), (ii) (2012).  It alternatively shall request that the claimant obtain the records himself and provide them to VA.  Id.  Should the Veteran opt on remand to authorize the release of the aforementioned treatment records to VA, an initial request for them and, if they are not received, at least one follow-up request shall be made.  38 C.F.R. § 3.159(c)(1) (2012).  Notification to the Veteran of the inability to obtain them additionally shall be made if necessary.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).  

Dr. H.'s treatment records presumably concern the Veteran's back.  This is because he likely reported his back problems, a significant issue for him, to his primary health care provider.  Absent is any indication that he provide authorization for the release of treatment records from Dr. H. to VA or alternatively to supply them to VA himself.  Remand is required so that these requests can be made.  Notification to the Veteran of the inability to obtain Dr. H.'s treatment records, whether because they do not exist or because further requests would be futile, additionally shall be made on remand if necessary.

II.  Medical Opinion

The Board's June 2010 remand directed that the Veteran be afforded a VA medical examination complete with opinion to determine the effect of his service-connected disabilities on his employability.  Specifically, the examiner was to opine following examination as to whether or not he is unable to secure and maintain substantially gainful employment solely as a result of these disabilities.  The examination was scheduled for November 2010, but the Veteran failed to appear.  In its November 2012 remand, the Board found good cause for his failure to appear and directed that the examination be rescheduled.  It occurred in January 2013.  The examiner opined at its conclusion that the Veteran likely would experience significant difficulties with heavy lifting or carrying, repeated bending or squatting, climbing ladders or stairs, and working with uneven surfaces and thus likely would be incapable of successfully maintaining labor-intensive employment.  The examiner further opined that the Veteran, given reasonable accommodations for break periods and exemption from heavy lifting or carrying, likely would remain capable of sedentary employment.

In addition to the above, the duty to assist also requires that any VA medical examination or opinion obtained be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

Here, the VA opinion is inadequate because it is equivocal.  The examiner did not opine that the Veteran is unable to secure and maintain substantially gainful employment solely as a result of his service-connected disabilities or that he is able to secure and maintain substantially gainful employment despite these disabilities.  The examiner rather opined that the Veteran likely cannot do labor-intensive work but likely can do sedentary work.  Likely is akin to probably.  It does not arise to the level of certainty required to establish a TDIU or any other VA benefit.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar statements insufficient).  Indeed, the Veteran prevails when the evidence supports his claim or is in relative equipoise such that the benefit of the doubt applies but does not prevail when the evidence is against his claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The standard is at least as likely as not (a 50 percent or greater probability), in other words.

It follows that new VA opinion is needed.  So that arrangements can be made for such an opinion, remand is required.  Another examination of the Veteran need not occur unless the examiner deems it necessary.  If another examination is deemed not necessary but another interview is deemed necessary, the Veteran may be scheduled for such or may be contacted by telephone.

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Veteran on whether he has applied for disability with the SSA or any other "Social Service" entity.  Request complete disability records (all determination(s) and the medical records on which such determination(s) were based) from the SSA and/or other entity he identifies.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  Contact the Veteran regarding his treatment records from Dr. H. at Grafton Unity Medical Center.  Request that he authorize the release of these records to VA or alternatively provide them to VA himself.  If authorization is provided, request the records initially with a follow-up request as necessary.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if the records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

3.  Then undertake any additional records development indicated.  This shall include, at a minimum, requesting updated VA treatment records (dated from January 2012 to present).  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

4.  After completion of the above development, arrange for a new VA opinion to be provided regarding the occupational effect of the Veteran's service-connected disabilities.  The claims file and pertinent documents in the Virtual VA "eFolder" shall be made available to and reviewed by the examiner.  If deemed necessary, arrangements shall be made for the Veteran to undergo another examination.  If another interview of the Veteran is necessary but another examination is not, arrangements in this regard shall be made or he shall be contacted via telephone.

The examiner thereafter shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Both manual labor and sedentary labor shall be considered in this regard.  A complete and clear rationale (explanation why) shall be provided for each opinion.  This shall include discussion of the pertinent medical evidence (VA and private records as well as VA examinations) and non-medical or lay evidence (statements and testimony from the Veteran and individuals who know him).  

Each of the above actions shall be documented fully in a written report.  A copy of such report shall be placed in the claims file or Virtual VA "eFolder."

5.  Finally, readjudicate the Veteran's entitlement to a TDIU.  If this benefit is not granted, he and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or Virtual VA "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


